771 N.W.2d 783 (2009)
Daniel H. WHITMAN, Joyce Chase, Larry Piccoli and Mary Piccoli, Plaintiffs-Appellants,
v.
GALIEN TOWNSHIP and Galien Township Zoning Board of Appeals, Defendants-Appellees.
Docket No. 138570. COA No. 287991.
Supreme Court of Michigan.
September 11, 2009.

Order
On order of the Court, the application for leave to appeal the February 20, 2009 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Court of Appeals for consideration as on leave granted. *784 order of the Court of Appeals is considered, and it is DENIED, because the defendant's motion for relief from judgment is prohibited by MCR 6.502(G).